DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 7 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/18/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler McAllister on 3/8/22.
The application has been amended as follows: 
1.	(Amended) A system, comprising:
a controller comprising interfaces for connecting with one or more attachment devices and an electrical stimulator, wherein the one or more attachment devices comprise electrodes, the controller configured to:
generate a stimulation signal that is deliverable to a subject via the one or more attachment devices; and
receive neurological signal data via the one or more attachment devices, the neurological signal data generated at least in part by the subject in response to the stimulation signal being delivered to the subject; 
a first display device positionable at a first position adjacent to the subject such that the first display device is viewable by a first user and a second user when positioned at the first position, the first display device configured to present a first user interface view comprising a first plurality of areas including a view area of the first plurality of areas to display a first representation of the neurological signal data and a second area of the first plurality of areas to display a graphical depiction of a representative human nervous system and one or more graphical indicators corresponding to a real-time neurological monitoring session; 
a second display device positionable at a second position offset from the subject such that the second display device is viewable by the second user and obscured from the first user when positioned at the second position, the second display device configured to present a second user interface view comprising a second plurality of areas including a first area of the second plurality of areas to display a second representation of the neurological signal data and a second area of the second plurality of areas to display the graphical depiction of the representative human nervous system and the one or more graphical indicators corresponding to the real-time neurological monitoring session, the first user different from the second user at least with respect to respective responsibilities to the subject, wherein the first user interface view is distinct from the second user interface view; and
a computing device electronically coupled with the controller and the first and second display devices, the computing device comprising a memory and a processor configured to:
generate the first representation of the neurological signal data and the second representation of the neurological signal data; 
generate the graphical depiction of the representative human nervous system and the one or more graphical indicators corresponding to the real-time neurological monitoring session, wherein the one or more graphical indicators comprise a set of graphical indicators that is configured to represent electrode placement locations with respect to the subject and at least one attention graphical indicator that is configured to selectively identify locations of interest with respect to the subject;
send the first representation of the neurological signal data and the graphical depiction of the representative human nervous system to the first display device for presentation to the first user; and
send the second representation of the neurological signal data and the graphical depiction of the representative human nervous system to the second display device for presentation to the second user. 

7.	(Amended) An architecture for neurophysiological monitoring of a human subject, the architecture comprising:
a monitoring system comprising a controller and a computer, the monitoring system being configured to employ one or more electrophysiological modalities to monitor neural structures of the human subject when a surgical operation is performed on the human subject; and
a display system comprising:
a first display device configured to be positioned at a first position adjacent to the human subject such that the first display device is viewable by a first user when the first user is performing the surgical operation on the human subject and viewable by a second user, the first display device configured to present a first user interface view comprising a first plurality of areas including:
a first area of the first plurality of areas configured to display a first representation of first monitoring data based on data output by the monitoring system; and
a second area of the first plurality of areas configured to display a graphical depiction of a representative human nervous system and one or more graphical indicators corresponding to monitoring of the neural structures of the human subject; and
a second display device configured to be positioned at a second position offset from the human subject such that the second display device is viewable by the second user and obscured from the first user when the first user is performing the surgical operation on the human subject, the second display device configured to present a second user interface view comprising a second plurality of areas including:
a first area of the second plurality of areas configured to display a second representation of second monitoring data based on data output by the monitoring system; and
a second area of the second plurality of areas configured to display the graphical depiction of the representative human nervous system and one or more graphical indicators corresponding to monitoring of the neural structures of the human subject, wherein the one or more graphical indicators comprise a set of graphical indicators that is configured to represent electrode placement locations with respect to the human subject and at least one attention graphical indicator that is configured to selectively identify locations of interest with respect to the human subject.
9.	(Currently Amended) The architecture of claim 7, wherein:
the controller is configured to:
generate first electrical signals for delivery to the neural structures of the human subject; and
receive second electrical signals from the neural structures of the human subject; and
the computer is electronically coupled with the controller and the display system, the computer comprising a memory and a processor configured to:
generate the first monitoring data based at least in part on the second electrical signals;
generate the second monitoring data based at least in part on the second electrical signals; and
provide at least one of the first monitoring data or the second monitoring data to at least one of the first display device or the second display device.
11.	(Currently Amended) The architecture of claim 9, further comprising:
a bed configured to support the human subject; and
a table configured to support the computer. 
13.	(Currently Amended) The architecture of claim 9, wherein the computer is further configured to:
receive user input from the second user via an input device; and
provide a representation of the user input for presentation on the second display device. 
16.	(Rejoined- Amended) A computer-implemented method, comprising:
instructing a controller to initiate an electrophysiological monitoring routine on a nervous system of a patient, a controller comprising interfaces for connecting with one or more attachment devices and an electrical stimulator, the one or more attachment devices comprising electrodes;
instructing the controller to generate a stimulation signal deliverable to the patient via the one or more attachment devices, wherein the controller is configured to receive neurological signal data via the one or more attachment devices, the neurological signal data generated at least in part by the patient in response to the stimulation signal being delivered to the patient;
receiving output signal data from the controller, the output signal data comprising at least one of a triggered electrophysiological signal detected at the nervous system of the patient or a spontaneous electrophysiological signal detected at the nervous system of the patient; 
generating a plurality of user interface elements based at least in part on the output signal data, the plurality of user interface elements comprising a first representation of the output signal data and a second representation of the neurological signal data; 
generate a graphical depiction of a representative human nervous system and one or more graphical indicators corresponding to the electrophysiological monitoring routine, wherein the one or more graphical indicators comprise a set of graphical indicators that is configured to represent electrode placement locations with respect to the patient and at least one attention graphical indicator that is configured to selectively identify locations of interest with respect to the patient; 
providing a first user interface view , the first user interface view comprising a first plurality of areas including:
a first area of the first plurality of areas configured to display the first representation of the output signal data; and
a second area of the first plurality of areas configured to display the graphical depiction of a representative human nervous system and the one or more graphical indicators; and
providing a second user interface view for presentation at a second display device, the second display device positioned at a second position such that a second user can view the second display device and view the first display device, the second user interface view comprising a second plurality of areas including:
a first area of the second plurality of areas configured to display the second representation of the output signal data; and
a second area of the second plurality of areas configured to display the graphical depiction of the representative human nervous system and the one or more graphical indicators. 
17.	(Rejoined- Amended) The computer-implemented method of claim 16, further comprising:
generating an audible signal based at least in part on the output signal data; and
outputting the audible signal in conjunction with the presentation of the first user interface view at the first display device. 
18.	(Canceled) 
19.	(Rejoined- Amended) The computer-implemented method of claim 16, wherein[[:]] the output signal data comprises raw electrical signal data



20.	(Rejoined) The computer-implemented method of claim 16, wherein the second position is located with respect to the patient in a manner that prohibits the second user from physically interacting with the patient.
22.	(Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior arts of record (Scott and Davis) fail to teach a user interface in which a human nervous system is depicted and electrode placements/graphical indicators are depicted in real-time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY B SHAH/Examiner, Art Unit 3791                                                                                                                                                                                                        

/KAYLEE R WILSON/Primary Examiner, Art Unit 3791